DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to the communication filed on 18 January, 2022.
After thorough search and examination of the present application and in light of the prior arts made of record, Claims 1-6, 8-13 and 15-19 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with Mark M. Zylka (Reg. No.: 48,518) on 10 February 2022.
The claims filed on 18 January 2022 have been amended as follows: 
Amendments to the claims:
1.	A data coordination system for request-based data collection, comprising:
one or more processors; and
a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to:
present a data request for sensor data to a plurality of vehicles, the data request including a number or a number range of incidents to collect, the plurality of vehicles including a number of vehicles that is less than the requested number or the requested number range of incidents, the sensor data being collected using one or more sensors, the sensor data including at least one of vehicle data and driving environment data, the data request including data about a particular location or type of location and at least one of: data from a particular time of day, data from a particular type of sensor, data about an event, data about a traffic condition, data about a traffic scenario, and data about pedestrians;
receive one or more data samples from the plurality of vehicles, the one or more data samples being a sample size corresponding to an amount of storage space that is a subset of the amount of storage space of the sensor data, the one or more data samples being a temporally selected subset of the sensor data in which the data is selected at specific time intervals, the temporally selected subset being less than the sensor data;
select a target data sample from the one or more data samples based on one or more criteria from the data request for sensor data;
create a selection range using the target data sample, the selection range being created based on one or more parameters that establish a range of data to select from the sensor data, the one or more parameters including at least one of a temporal selection and a spectral selection, the selection range being selected separately for each of the plurality of vehicles, the selection range based on at least one of an angle at which the vehicle enters the request location and a time in which the vehicle enters the request location;
transmit, in real-time, the selection range to the plurality of vehicles, whereby the plurality of vehicles apply the selection range to the sensor data to create a selected data set;
transmit, in real-time, instructions to cause the plurality of vehicles to identify excluded data of the sensor data for deletion, the excluded data being outside of the selection range,
transmit, in real-time, instructions to cause the plurality of vehicles to delete the excluded data prior to transmission of the selected data set, whereby the plurality of vehicles delete the excluded data, whereby the use of storage 
receive, in real-time, the selected data set from the plurality of vehicles, the selected data set being responsive to the data request, whereby the transmission of superfluous data or otherwise uninteresting data is prevented and the use of bandwidth is reduced in a centrally coordinated manner.

2.	The data coordination system of claim 1, wherein the sensor data is collected in response to the data request.

3.	The data coordination system of claim 1, wherein the instructions further include:
create the selection range based on one or more parameters, the one or more parameters comprising time range, color range, pixel selection, or combinations thereof.

4.	The data coordination system of claim 1, wherein the instructions further include:
select one or more capable vehicles from the plurality of vehicles, the one or more capable vehicles being chosen based on ability to fulfill at least a portion of the data request.

5.	The data coordination system of claim 1, wherein the excluded data is deleted by the plurality of vehicles.

6.	The data coordination system of claim 5, wherein the selected data set is received as part of the sensor data.

7.	(Canceled)

8.	A non-transitory computer-readable medium for request-based data collection and storing instructions that when executed by one or more processors cause the one or more processors to:
the data request including a number or a number range of incidents to collect, the plurality of vehicles including a number of vehicles that is less than the requested number or the requested number range of incidents, the sensor data being collected using one or more sensors, the sensor data including at least one of vehicle data and driving environment data, the data request including data about a particular location or type of location and at least one of: data from a particular time of day, data from a particular type of sensor, data about an event, data about a traffic condition, data about a traffic scenario, and data about pedestrians;
receive one or more data samples from the plurality of vehicles, the one or more data samples being a sample size corresponding to an amount of storage space that is a subset of the amount of storage space of the sensor data, the one or more data samples being a temporally selected subset of the sensor data in which the data is selected at specific time intervals, the temporally selected subset being less than the sensor data;
select a target data sample from the one or more data samples based on one or more criteria from the data request for sensor data;
create a selection range using the target data sample, the selection range being created based on one or more parameters that establish a range of data to select from the sensor data, the one or more parameters including at least one of a temporal selection and a spectral selection, the selection range being selected separately for each of the plurality of vehicles, the selection range based on at least one of an angle at which the vehicle enters the request location and a time in which the vehicle enters the request location;
transmit, in real-time, the selection range to the plurality of vehicles, whereby the plurality of vehicles apply the selection range to create a selected data set;
transmit, in real-time, instructions to cause the plurality of vehicles to identify excluded data of the sensor data for deletion, the excluded data being outside of the selection range,
transmit, in real-time, instructions to cause the plurality of vehicles to delete the excluded data prior to transmission of the selected data set, whereby the plurality of 
receive, in real-time, the selected data set from the plurality of vehicles, the selected data set being responsive to the data request, whereby the transmission of superfluous data or otherwise uninteresting data is prevented and the use of bandwidth is reduced in a centrally coordinated manner.

9.	The computer-readable medium of claim 8, wherein the sensor data is collected in response to the data request.

10.	The computer-readable medium of claim 8, further comprising instructions to create the selection range based on one or more parameters, the one or more parameters comprising time range, color range, pixel selection, or combinations thereof.

11.	The computer-readable medium of claim 8, further comprising instructions to select one or more capable vehicles from the plurality of vehicles, the one or more capable vehicles being chosen based on ability to fulfill at least a portion of the data request.

12.	The computer-readable medium of claim 8, wherein the excluded data is deleted by the plurality of vehicles.

13.	The computer-readable medium of claim 12, wherein the selected data set is received as part of the sensor data.

14.	(Canceled)

15.	A method for request-based data collection, the method comprising:
presenting a data request for sensor data to plurality of vehicles, the data request including a number or a number range of incidents to collect, the plurality of vehicles including a number of vehicles that is less than the requested number or the requested number range of incidents, the sensor data being collected using one or more sensors, the sensor data including at least one of vehicle data and driving environment data, the data request including data about a particular location or type of location and at least one of: data from a particular time of day, data from a particular type of sensor, data about an event, data about a traffic condition, data about a traffic scenario, and data about pedestrians;
receiving one or more data samples from the plurality of vehicles, the one or more data samples being a sample size corresponding to an amount of storage space that is a subset of the amount of storage space of the sensor data, the one or more data samples being a temporally selected subset of the sensor data in which the data is selected at specific time intervals, the temporally selected subset being less than the sensor data;
selecting a target data sample from the one or more data samples based on one or more criteria from the data request for sensor data;
creating a selection range using the target data sample, the selection range being created based on one or more parameters that establish a range of data to select from the sensor data, the one or more parameters including at least one of a temporal selection and a spectral selection, the selection range being selected separately for each of the plurality of vehicles, the selection range based on at least one of an angle at which the vehicle enters the request location and a time in which the vehicle enters the request location;
transmitting, in real-time, the selection range to the plurality of vehicles, whereby the plurality of vehicles apply the selection range to the sensor data to create a selected data set;
transmitting, in real-time, instructions to cause the plurality of vehicles to identify excluded data of the sensor data for deletion, the excluded data being outside of the selection range,
transmitting, in real-time, instructions to cause the plurality of vehicles to delete the excluded data prior to transmission of the selected data set, whereby the one or more vehicles delete the excluded data, whereby the use of storage space on the plurality of vehicles is reduced in real-time in a centrally coordinated manner; and


16.	The method of claim 15, wherein the sensor data is collected in response to the data request.
17.	The method of claim 15, further comprising creating the selection range based on one or more parameters, the one or more parameters comprising time range, color range, pixel selection, or combinations thereof.

18.	The method of claim 15, further comprising selecting one or more capable vehicles from the plurality of vehicles, the one or more capable vehicles being chosen based on ability to fulfill at least a portion of the data request.

19.	The method of claim 15, wherein the excluded data is deleted by the plurality of vehicles, and wherein the selected data set is received as part of the sensor data.

20.	(Canceled)


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts made of record do not teach or fairly suggest the combination of elements, as recited in Independent Claim 1. 
More specifically, the prior arts of records do not specifically suggest the combination of:
the data request including a number or a number range of incidents to collect, the plurality of vehicles including a number of vehicles that is less than the requested number or the requested number range of incidents, the sensor data being collected using one or more sensors, the sensor data including at least one of vehicle data and driving environment data, the data request including data about a particular location or type of location and at least one of: data from a particular time of day, data from a particular type of sensor, data about an event, data about a traffic condition, data about a traffic scenario, and data about pedestrians;
receive one or more data samples from the plurality of vehicles, the one or more data samples being a sample size corresponding to an amount of storage space that is a subset of the amount of storage space of the sensor data, the one or more data samples being a temporally selected subset of the sensor data in which the data is selected at specific time intervals, the temporally selected subset being less than the sensor data;
select a target data sample from the one or more data samples based on one or more criteria from the data request for sensor data;
create a selection range using the target data sample, the selection range being created based on one or more parameters that establish a range of data to select from the sensor data, the one or more parameters including at least one of a temporal selection and a spectral selection, the selection range being selected separately for each of the plurality of vehicles, the selection range based on at least one of an angle at which the vehicle enters the request location and a time in which the vehicle enters the request location;
…
transmit, in real-time, instructions to cause the plurality of vehicles to delete the excluded data prior to transmission of the selected data set, whereby the plurality of vehicles delete the excluded data, whereby the use of storage space on the plurality of vehicles is reduced in real-time in a centrally coordinated manner; and


Claims 8 and 15 are allowed for the similar reasons.
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.  The Dependent Claims 2-6, 9-13 and 16-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waniguchi et al. (U.S. Pub. No.: US 20180100748), paragraph [0084], “…It is possible to check a situation of a site in more detail by arranging and simultaneously displaying videos which are acquired by imaging a scene at the same place in the same hour from different angles. The plurality of incident videos which are simultaneously displayed are displayed by extracting videos from separate angles of the same place, videos in the same hour of different places, or the like.” James et al. (U.S. Pub. No.: example systems and methods relate to a manner of remotely controlling which data the vehicle collects. For example, in one embodiment, the vehicle is configured to receive instructions from a remote server about which data is to be collected and reported. Thus, when a particular type of data about, for example, a particular event or operation of a particular vehicle system is desired, a collection request is provided to the vehicle. The vehicle receives the collection request and configures one or more internal filters to selectively collect event data specified by the collection request while discarding other data. Subsequently, the vehicle can, for example, communicate the event data back to the requesting entity. In this way, collection of data can be focused to avoid excessive amounts of collected information that use extra storage and complicate identifying desired data…”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169